Citation Nr: 1529212	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether the reduction of the evaluation of adenocarcinoma of the right lung from 100 percent to 10 percent effective February 1, 2011, was proper.

2.  Entitlement to a disability rating in excess of 10 percent for adenocarcinoma of the right lung effective February 1, 2011.


REPRESENTATION

Veteran represented by:	Harry Binder, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2014, the Veteran requested to be scheduled for a Board hearing at a local VA office.  To date, such a hearing has not been scheduled.  There is no indication in the record that the Veteran has withdrawn his request for a Board hearing.  As such, one should be scheduled.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




